DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/24/2022 has been accepted and entered. Claims 1 and 15 have been amended. Claims 18, 23-24 and 27 have been withdrawn. Claims 2, 9, 16, 19-22 and 25-26 have been canceled. No claims have been added. Claims 1-2, 4-13 and 15-16 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 6-7, filed 01/24/2022, with respect to the rejection(s) of claim(s) 1, 3-8, 10-15, 17 and 28 under 35 U.S.C. 112(b) as being indefinite, has been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, an ion detection device further comprising a strip of a two dimensional material, the strip having first and second ends in contact with respective metallic contact pads disposed on a substrate, wherein the two- dimensional material is not graphene or a carbon-based nano-material, and wherein the two- dimensional material is selected from the group consisting of GaS, GaSe, InS, InSe, HfS,, HfSe2, HfTe,, MoS2, MoSe2, MoTe2, NbS,, NbSe2, NbTe2, NiS2, NiSe2, NiTe2, PdS,, PdSe2, PdTe2, PtS,, PtSe2, PtTe2, ReS2, ReSe2, ReTe2, TaS2, TaSe2, TaTe2, TiS2, TiSe2, TiTe2, WS, WSe2, WTe2, ZrS2, ZrSe2, and ZrTe2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884